Title: To James Madison from John Stevens, 9 March 1816
From: Stevens, John
To: Madison, James


                    
                        
                            Dear Sir,
                            Washington. March 9th. 1816.
                        
                        The difficulties, dangers, delay & expense of transportation, experienced by the public as well as by individuals, during the late war with Great Britain, have fully demonstrated the necessity of effecting, if practicable, facile, cheap & expeditious means of communication generally throughout the Union, but more especially between the Eastern & Southern States parallel with the Sea Coast. But if in the accomplishme⟨nt⟩ of this all important object, a system of defence of the harbors and extensive bays & sounds along the Sea Coast can also be combined, at a very moderate expense to the Union, it may most assuredly be presumed this Government would not hesitate a moment to embrace & carry into immediate effect Such a

system, should it bring with it satisfactory evidence of the competency & certainty of the means it offers for the attainment of objects so eminently important.
                        Without further preface I shall proceed to lay before your Excellency a concise explanation of my views on this momentous subject.
                        About four years ago, when the great project of uniting the waters of the Hudson River with those of Lake Erie was first agitated, I published, in the form of a pamphlet, some documents which I then thought, and still think, were conclusive in demonstrating the decided superiority of rail roads over lock navigation. From recent accounts I find that the project I had therein recommended has been carried into effect in various parts of Great Britain; that transportation on rail-roads in Steam Carriages, is likely soon to come into general use in that Island. It can therefore be no longer considered as a visionary and impracticable scheme.
                        From Providence in the State of Rhode Island to Savannah in Georgia, a distance of more than a thousand miles, is an inland navigation through rivers, bays and sounds, with interruptions at only four different portages or carrying places amounting on the whole to not much more than one hundred miles.
                        The first is between New Brunswick & Trenton in the State of New Jersey, a distance of 25 miles. But what is very remarkable, after ascending the hill immediately behind New Brunswick, and which is about 70 or 80 feet above the level of the tide-water of the Rariton River, the whole distance to the banks of the Delaware below the bridge near Trenton the ground is so very near to a dead level as to require very little work to render the surface fit to receive an excellent rail road, passing for a considerable distance through the finest timber swamp in the State.
                        The next carrying place is across from the Delaware to the Chesapeake which from some point between New Castle and Reedy island might be effected in a distance of about 12 miles, over ground nearly level.
                        The next is from Norfolk to some of the waters leading into Albemarle Sound, a distance of from 12 to 20 miles over a very level Country.
                        Then after passing through Pamlico, Coxe and Bogue Sounds in the State of North Carolina to some point at the head of the present navigable waters beyond the of Swansborough, there will be another portage to Wilmington of about 40 or 50 Miles over a dead level.
                        It would appear, however, from the Map of North Carolina that from Swansborough the Sound extends to within less than one Mile of the outlet of Cape Fear River opposite to Brunswick. By cutting then a short canal at this place & making the Sound navigable, the portage to Wilmington would be rendered unnecessary. In the passage by water from Wilmington to Charleston, it is necessary to enter the open Sea for a short distance; the

rest of the voyage to Savannah in Georgia may be performed through an inland navigation.
                        Thus then by means of Steam boats and Rail roads, the whole of this long journey of 900 miles by water & one hundred miles by land, might, without the least fatigue, be performed in about half the time it now takes to convey the Mail.
                        The accomplishment of so extensive, and, at the same time, So facile, cheap, and expeditious a line of communication, forms in itself alone an object truly worthy of the most serious attention.
                        But when with it may be combined a most efficient system of defence against the Naval attacks of an enemy, it may with propriety be said to command most imperiously the utmost exertion of the energies of the nation to bring so essential a work to as speedy an issue as possible.
                        The System of defence now proposed is to be effected by constructing the Steam boats which this long line of Communication would require, in such a manner as that they may, at any time, be converted into ships of war of the most formidable kind. How this is to be done, is not now necessary to explain; suffice it to say that should your Excellency be disposed to view the plan of which I have now merely sketched an outline in so favorable a light as to authorise & appoint proper persons to confer with me on the subject, I feel the fullest confident in being able to give them satisfactory explanations of the efficiency of the plan of defence now proposed. With the highest respect I am, Sir, Your obedient Servant
                        
                            
                                John Stevens
                            
                        
                    
                    
                        Horses or other animal power may be used to give motion to carriages on the rail roads now proposed, to perhaps as much advantage as steam, except where great expedition is required.
                    
                